Exhibit State Bancorp, Inc. Reports Third Quarter 2009 Results Jericho, N.Y., October 15, 2009- State Bancorp, Inc. (the “Company”) (NASDAQ–STBC), parent company of State Bank of Long Island (the “Bank”), today reported net income of $1.9 million, or $0.10 per diluted common share, for the third quarter of 2009 compared with net income of $2.0 million, or $0.14 per diluted common share, a year ago. The 2.4% decline in 2009 third quarter earnings was primarily attributable to a $1.2 million increase in total operating expenses, primarily due to a $1.0 million charge to write down the carrying value of loans held for sale to their estimated fair value, and a $345 thousand increase in FDIC insurance costs. These charges were offset, in part, by a reduction in the provision for loan and lease losses of $700 thousand and a $495 thousand increase in net security gains in the third quarter of 2009.
